Order setting aside verdict and granting new trial reversed upon the law, with costs, and verdict  reinstated, upon the ground that the charge, taken as a whole, was a fair and proper submission of the case, and that the refusal to charge the requests, which refusal was assigned as error, was not, as disposed of by the trial court, erroneous in law. We are also of opinion that the verdict was neither contrary to nor against the weight of the evidence. Young, Rich, Kapper, Hagarty and Seeger, JJ., concur.